—Determination of respondent Police Commissioner dated November 13, 1996, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of *402the Supreme Court, New York County [Stanley Sklar, J.], entered June 3, 1997), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner heard another police officer solicit a civilian to attack an armed, off-duty police officer, but failed to take any steps to prevent or stop the attack, thereby jeopardizing lives. No basis exists to disturb respondent’s credibility findings. The imposition of the penalty of dismissal for such egregious misconduct was entirely appropriate. Concur — Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.